UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4226
JAMES RICHARD LOVING,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
             Charles H. Haden II, Chief District Judge.
                           (CR-01-177)

                      Submitted: October 16, 2002

                      Decided: November 7, 2002

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Edward M. Hall, HAYES & HALL, P.L.C., Charleston, West Vir-
ginia, for Appellant. Kasey Warner, United States Attorney, John L.
File, Assistant United States Attorney, Charleston, West Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LOVING
                               OPINION

PER CURIAM:

   James Richard Loving appeals from his conviction and 151-month
sentence for distribution of crack cocaine, in violation of 21 U.S.C.
§ 841(a)(1) (2000). We affirm.

   Loving’s counsel filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), addressing three issues: (1) whether the district court
erred by accepting his guilty plea without ensuring that the guilty plea
was knowingly and voluntarily entered; (2) whether the district court
lacked jurisdiction to accept his guilty plea because the drug amounts
were not charged in the offense of conviction; and (3) whether the
district court erred in attributing quantities of drugs to Loving as rele-
vant conduct when the quantities were not proven beyond a reason-
able doubt.

   Loving filed a pro se supplemental brief claiming counsel misled
him regarding what issues he would appeal, instead filing an Anders
brief. Furthermore, he apparently claims that his guilty plea was
obtained via duress and threats and that his guilt was not supported
by the preponderance of the evidence.

   Because Loving did not seek to withdraw his guilty plea in the dis-
trict court, we review his Rule 11 plea hearing for plain error. United
States v. Martinez, 277 F.3d 517, 524, 527 (4th Cir. 2002). Having
reviewed the Rule 11 transcript, we find no basis for finding Loving’s
plea involuntary. To the extent that Loving asserts he was coerced and
threatened, his claims are unsupported by the record. Furthermore,
there is an adequate factual basis for the plea.

   Loving contends his sentence was imposed in violation of
Apprendi v. New Jersey, 530 U.S. 466 (2000), because no drug quan-
tity was alleged in the indictment. The district court did not commit
plain error. See Fed. R. Crim. P. 52(b); United States v. Pinckney, 938
F.2d 519, 522 (4th Cir. 1991). Loving’s sentence of 151 months’
imprisonment does not exceed the statutory maximum of 240 months
set forth in § 841. Thus, his sentence does not implicate Apprendi. See
                       UNITED STATES v. LOVING                         3
United States v. Kinter, 235 F.3d 192, 199-202 (4th Cir. 2000), cert.
denied, 532 U.S. 937 (2001). Loving’s contention that the district
court erred in attributing quantities of cocaine to him as relevant con-
duct when the quantities were not proven beyond a reasonable doubt
also fails because his sentence does not exceed the statutory maxi-
mum.

   Next, we reject Loving’s claim of ineffective assistance of counsel
as the record fails to conclusively demonstrate such ineffective assis-
tance, and such claims should therefore be asserted in a 28 U.S.C.
§ 2255 (2000) motion. See United States v. King, 119 F.3d 290, 295
(4th Cir. 1997).

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Loving’s conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED